                      Case 18-01047                 Doc 29           Filed 12/26/18 Entered 12/26/18 10:57:50                                      Desc Main
                                                                       Document     Page 1 of 9




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   William E. Kirk, Jr.                                                            §           Case No. 18-01047
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    01/15/2018 . The undersigned trustee was appointed on 01/15/2018 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               14,784.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                                0.00
                                                     Bank service fees                                                                     90.95
                                                     Other payments to creditors                                                            0.00
                                                     Non-estate funds paid to 3rd Parties                                                   0.00
                                                     Exemptions paid to the debtor                                                          0.00
                                                     Other payments to the debtor                                                           0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               14,693.05

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 18-01047                  Doc 29          Filed 12/26/18 Entered 12/26/18 10:57:50                                      Desc Main
                                                          Document     Page 2 of 9




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 10/11/2018 and the
      deadline for filing governmental claims was 10/18/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 2,228.40 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 2,228.40 , for a total compensation of $ 2,228.40 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 12.30 , for total expenses of $ 12.30 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 11/05/2018                                     By:/s/Zane L. Zielinski, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                        Page:       1
                                              Case 18-01047         Doc 29     Filed 12/26/18 Entered 12/26/18 10:57:50                                      Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUAL Document    Page
                                                                                  ESTATE PROPERTY   3 of 9AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                         Exhibit A
Case No:               18-01047                        PSH            Judge:        Pamela S. Hollis                              Trustee Name:                      Zane L. Zielinski, Trustee
Case Name:             William E. Kirk, Jr.                                                                                       Date Filed (f) or Converted (c):   01/15/2018 (f)
                                                                                                                                  341(a) Meeting Date:               02/13/2018
For Period Ending:     11/05/2018                                                                                                 Claims Bar Date:                   10/11/2018


                                    1                                               2                            3                             4                          5                             6

                         Asset Description                                       Petition/                 Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled             (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                 Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                               Assets
                                                                                                          and Other Costs)

  1. 2009 Chevrolet Suburban First Northern Credit Union                                  10,475.00                   10,475.00                                                       0.00                        FA
     Secured
  2. Household Goods And Furniture                                                           850.00                        0.00                                                       0.00                        FA
  3. Tv & Electronics                                                                        200.00                        0.00                                                       0.00                        FA
  4. Expensive Sports, And Hobby Equipment Hand                                            1,000.00                        0.00                                                       0.00                        FA
     Tools/Woodworking
  5. Normal Apparel                                                                          600.00                        0.00                                                       0.00                        FA
  6. Busey                                                                                 1,000.00                        0.00                                                       0.00                        FA
  7. Erisa Qualified                                                                     125,000.00                        0.00                                                       0.00                        FA
  8. Security Deposit                                                                        950.00                        0.00                                                       0.00                        FA
  9. Life Insurance Policies Term Death Benefit Only                                           0.00                        0.00                                                       0.00                        FA
 10. 2017 Tax Refund (u)                                                                       0.00                   10,984.00                                                10,984.00                          FA
 11. 2017 work bonus (u)                                                                       0.00                    3,800.00                                                 3,800.00                          FA
INT. Void (u)                                                                                  0.00                        N/A                                                        0.00                        FA


                                                                                                                                                                                   Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $140,075.00                  $25,259.00                                               $14,784.00                        $0.00
                                                                                                                                                                                   (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  The Trustee is preparing the final report.




  Initial Projected Date of Final Report (TFR): 10/31/0208            Current Projected Date of Final Report (TFR): 10/31/2018



      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                   Page:           1
                                         Case 18-01047                 Doc 29 Filed 12/26/18
                                                                                          FORM 2Entered 12/26/18 10:57:50                                Desc Main
                                                                       ESTATE CASHDocument     Page 4 of 9 RECORD
                                                                                  RECEIPTS AND DISBURSEMENTS
           Case No: 18-01047                                                                                               Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit B
      Case Name: William E. Kirk, Jr.                                                                                        Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX2575
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX9972                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/05/2018                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   05/16/18             10         William E Kirk                            Tax Refund                                             1224-000               $10,984.00                                $10,984.00
                                   BuseyBank Official Check
   06/05/18             11         William E Kirk JR                         work related bonus                                     1229-000                 $2,000.00                               $12,984.00
                                   Busey Bank Official Check                 1st of 2 payments
   06/07/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $10.00          $12,974.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/09/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $18.18          $12,955.82
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/13/18             11         William E. Kirk                           work related bonus                                     1229-000                 $1,800.00                               $14,755.82
                                   Buseybank
                                   Official Check
   08/07/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $19.69          $14,736.13
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/10/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $21.91          $14,714.22
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/05/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $21.17          $14,693.05
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                              COLUMN TOTALS                                $14,784.00                $90.95
                                                                                                                    Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                              Subtotal                                     $14,784.00                $90.95
                                                                                                                    Less: Payments to Debtors                    $0.00                $0.00
                                                                                                              Net                                          $14,784.00                $90.95




        UST Form 101-7-TFR (5/1/2011) (Page: 4)                                     Page Subtotals:                                                        $14,784.00                $90.95
                                                                                                                                                           Page:     2
                                 Case 18-01047    Doc 29          Filed 12/26/18 Entered 12/26/18 10:57:50         Desc Main
                                                                    Document     Page 5 of 9
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX2575 - Checking                                        $14,784.00                  $90.95            $14,693.05
                                                                                                         $14,784.00                  $90.95            $14,693.05

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $14,784.00
                                            Total Gross Receipts:                     $14,784.00




UST Form 101-7-TFR (5/1/2011) (Page: 5)                             Page Subtotals:                                       $0.00                $0.00
                   Case 18-01047              Doc 29       Filed 12/26/18 Entered 12/26/18 10:57:50         Desc Main
                                                             Document     Page 6 of 9
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 18-01047                                                                                                  Date: November 5, 2018
Debtor Name: William E. Kirk, Jr.
Claims Bar Date: 10/11/2018


Code #      Creditor Name And Address          Claim Class        Notes                       Scheduled           Claimed            Allowed
            Zane L. Zielinski, Trustee         Administrative                                     $0.00          $2,228.40          $2,228.40
100         6336 N. Cicero Avenue
2100        Suite 201
            Chicago, Illinois 60646
            trustee@zanezielinski

            Zane L. Zielinski, Trustee         Administrative                                      $0.00            $12.30            $12.30
100         6336 N. Cicero Avenue
2200        Suite 201
            Chicago, Illinois 60646
            trustee@zanezielinski

3           Pamela Kirk                        Priority                                            $0.00         $2,000.00          $2,000.00
270         720 S. Kankakee St.
5700        Wilmington, Il 60481




1           First Northern Credit Union        Unsecured                                      $10,839.00         $6,714.15          $6,714.15
300         C/O Walinski & Associates, P.C.
7100        2215 Enterprise Drive
            Suite 1512
            Westchester, Il 60154

2           First Northern Credit Union        Unsecured                                       $6,467.00         $6,683.55          $6,683.55
300         C/O Walinski & Associates, P.C.
7100        2215 Enterprise Drive
            Suite 1512
            Westchester, Il 60154

4           Silver Cross Hospital              Unsecured                                        $697.00            $697.92           $697.92
300         1900 Silver Cross Blvd.
7100        New Lenox, Il 60451-9508




            Case Totals                                                                       $18,003.00        $18,336.32         $18,336.32
               Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                                Page 1                Printed: November 5, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 6)
         Case 18-01047             Doc 29    Filed 12/26/18 Entered 12/26/18 10:57:50               Desc Main
                                               Document     Page 7 of 9




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 18-01047
     Case Name: William E. Kirk, Jr.
     Trustee Name: Zane L. Zielinski, Trustee
                         Balance on hand                                               $              14,693.05

               Claims of secured creditors will be paid as follows:


                                                              NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                             Interim Payments Proposed
                         Reason/Applicant                Total Requested     to Date          Payment
       Trustee Fees: Zane L. Zielinski, Trustee       $          2,228.40 $                0.00 $        2,228.40
       Trustee Expenses: Zane L. Zielinski, Trustee $                 12.30 $              0.00 $            12.30
                 Total to be paid for chapter 7 administrative expenses                $                 2,240.70
                 Remaining Balance                                                     $              12,452.35


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                              NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 2,000.00 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                      Allowed Amount         Interim Payments Proposed
     Claim No.            Claimant                    of Claim               to Date          Payment
     3                    Pamela Kirk                $          2,000.00 $              0.00 $           2,000.00




UST Form 101-7-TFR (5/1/2011) (Page: 7)
         Case 18-01047             Doc 29   Filed 12/26/18 Entered 12/26/18 10:57:50             Desc Main
                                              Document     Page 8 of 9




                 Total to be paid to priority creditors                                $               2,000.00
                 Remaining Balance                                                     $              10,452.35


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 14,095.62 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 74.2 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
     1                    First Northern Credit Union $         6,714.15 $              0.00 $         4,978.76
     2                    First Northern Credit Union $         6,683.55 $              0.00 $         4,956.06
     4                    Silver Cross Hospital           $       697.92 $              0.00 $           517.53
                 Total to be paid to timely general unsecured creditors                $              10,452.35
                 Remaining Balance                                                     $                    0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                              NONE




UST Form 101-7-TFR (5/1/2011) (Page: 8)
        Case 18-01047              Doc 29   Filed 12/26/18 Entered 12/26/18 10:57:50           Desc Main
                                              Document     Page 9 of 9




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE




UST Form 101-7-TFR (5/1/2011) (Page: 9)
